Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Tami Donald, Jerry Moore, and Summit                   Appeal from the 336th District Court of
 Spring Water Company, Inc., Appellants                 Fannin County, Texas (Tr. Ct. No. 38803).
                                                        Opinion delivered by Justice Moseley, Chief
 No. 06-15-00052-CV         v.                          Justice Morriss and Justice Burgess
                                                        participating.
 Brian Rhone, BMR Distributing, Inc., Chris
 Rhone, and Rhone Water Company, Inc.
 d/b/a Frosty’s Water, Appellees



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court and remand the cause for further
proceedings.
       We further order that the appellees, Brian Rhone, BMR Distributing, Inc., Chris Rhone,
and Rhone Water Company, Inc. d/b/a Frosty’s Water, pay all costs of this appeal.


                                                       RENDERED APRIL 14, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk